DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with Applicants’ assertion In addition, Applicant respectfully submits that neither Karabinis nor the combination of Karabinis and Colella show, teach, or suggest a feature of claim 1, as amended herein, of a baseband processing apparatus that performs a reception process of processing plural ….. for the same reasons set forth in the Office Action dated June 17, 2022.    Karabinis teaches wherein the baseband processing apparatus: performs a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas/means for performing/performing/program code for performing a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas (Figure 3, Section 0035, GP processes the feeder link signals 304 a-d); a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3), typical signals have power or strength levels therefore the interference signals received at the gateways and the desired signals received at the gateways will have reception levels).  Colella teaches compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for an antenna (Section 0065, comparing the receive signal and the noise, which is a type of interference, typical satellite receivers comprises processors that run code stored in memory), based on a reception signal  of the antenna obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value (Section 0065).  The combination of Karabinis and Colella teaches the limitations in question.
Karabinis teaches wherein the baseband processing apparatus detects an interference-wave reception level based on an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)).  Karabinis further teaches a plurality of gateway antennas (Figure 3, plurality of gateway (FLA 0 – 3) with antennas).  Colella teaches detecting interference by confirming whether or not the interference wave is received from a communication entity (Section 0065, the difference between the received signal strength and the noise floor being less than or greater than a predetermined threshold is the confirmation of whether or not interference is occurring).  The combination of Karabinis and Colella teaches the limitation in question.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 8, 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabinis (US 2007/0037514) in view of Colella et al. (US 2016/0261291).
Regarding Claim 1, Karabinis teaches a communication system comprising a plurality of movable aerial-floating type communication relay apparatuses that respectively include a relay communication station for performing a service-link radio communication with a terminal apparatus (Figure 3, Section 0028, Primary Satellite (PS), Auxiliary Satellites (AS 1-3) move about in the sky thus effectively floating and relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d) therefore said satellites read on aerial-floating type communication relay apparatuses), and plural gateway stations that respectively perform a feeder-link radio communication with the plurality of the communication relay apparatuses (Figure 3, Section 0028, gateways (FLA 0-3)), wherein the communication system comprises a common baseband processing apparatus connected to the plural gateway stations (Figure 3, Gateway Processor (GP) is connected to the gateways (FLA 0 – 3)), wherein the baseband processing apparatus detects an interference-wave reception level based on an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)); performs a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas/means for performing/performing/program code for performing a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas (Figure 3, Section 0035, GP processes the feeder link signals 304 a-d); a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3), typical signals have power or strength levels therefore the interference signals received at the gateways and the desired signals received at the gateways will have reception levels).  
Karabinis does not teach compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value, or when a ratio of the interference-wave reception level to the signal-wave reception level becomes equal to or more than a predetermined threshold value.
Colella, which also teaches satellite communications (See Section 0022), teaches compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for an antenna (Section 0065, comparing the receive signal and the noise, which is a type of interference, typical satellite receivers comprises processors that run code stored in memory), based on a reception signal  of the antenna obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value (Section 0065).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Karabinis with the above features of Colella for the purpose of switching antennas thus enabling the detection of a desired signal at optimal quality as taught by Colella.
Regarding Claim 5, Karabinis teaches a common baseband processing apparatus connected to plural gateway stations that respectively perform a feeder-link radio communication with a plurality of movable aerial-floating type communication relay apparatuses (Figure 3, Section 0028, GP connected to gateways (FLA 0-3), Primary Satellite (PS), Auxiliary Satellites (AS 1-3) move about in the sky, thus effectively floating, and relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)) therefore said satellites read on aerial-floating type communication relay apparatuses), the communication relay apparatuses respectively including a relay communication station of performing a service-link radio communication with a terminal apparatus, the common baseband processing apparatus comprising: a base-station control section; and a baseband section, and wherein, in cooperation with the baseband section, the base-station control section (Figure 3, Section 0028, Primary Satellite (PS), Auxiliary Satellites (AS 1-3) relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d), the GP would need to downconvert the incoming radio frequency (RF) signals to baseband signals in order to transfer signal to the network (130) See Figure 4), detects an interference-wave reception level based on an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)); performs a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas/means for performing/performing/program code for performing a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas (Figure 3, Section 0035, GP processes the feeder link signals 304 a-d); a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3), typical signals have power or strength levels therefore the interference signals received at the gateways and the desired signals received at the gateways will have reception levels)
Karabinis does not teach compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value, or when a ratio of the interference-wave reception level to the signal-wave reception level becomes equal to or more than a predetermined threshold value.
Colella, which also teaches satellite communications (See Section 0022), teaches compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for an antenna (Section 0065, comparing the receive signal and the noise, which is a type of interference, typical satellite receivers comprises processors that run code stored in memory), based on a reception signal  of the antenna obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value (Section 0065).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Karabinis with the above features of Colella for the purpose of switching antennas thus enabling the detection of a desired signal at optimal quality as taught by Colella.
Regarding Claim 8, Karabinis teaches a method for detecting an interference of a reverse link communication directing from a relay communication station to a gateway station in feeder links between a plurality of movable aerial-floating type communication relay apparatuses and plural gateway stations (Figure 3, Section 0028, GP connected to gateways (FLA 0-3), Primary Satellite (PS), Auxiliary Satellites (AS 1-3) move about in the sky, thus effectively floating, and relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)) therefore said satellites read on aerial-floating type communication relay apparatuses), the communication relay apparatuses respectively including a relay communication station of performing a service-link radio communication with a terminal apparatus (Figure 3, Section 0028, Primary Satellite (PS), Auxiliary Satellites (AS 1-3) relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)), wherein the method comprises detecting an interference-wave reception level based on an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)); performing a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas/means for performing/performing/program code for performing a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas (Figure 3, Section 0035, GP processes the feeder link signals 304 a-d); a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3), typical signals have power or strength levels therefore the interference signals received at the gateways and the desired signals received at the gateways will have reception levels)
Karabinis does not teach compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value, or when a ratio of the interference-wave reception level to the signal-wave reception level becomes equal to or more than a predetermined threshold value.
Colella, which also teaches satellite communications (See Section 0022), teaches compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for an antenna (Section 0065, comparing the receive signal and the noise, which is a type of interference, typical satellite receivers comprises processors that run code stored in memory), based on a reception signal  of the antenna obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value (Section 0065).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Karabinis with the above features of Colella for the purpose of switching antennas thus enabling the detection of a desired signal at optimal quality as taught by Colella.
Regarding Claim 11, Karabinis teaches a non-transitory computer readable medium containing a program executed by a computer or a processor provided in a common baseband processing apparatus connected to plural gateway stations that respectively perform a feeder-link radio communication with a plurality of movable aerial-floating type communication relay apparatuses (Figure 3, Section 0028, GP connected to gateways (FLA 0-3), Primary Satellite (PS), Auxiliary Satellites (AS 1-3) move about in the sky, thus effectively floating, and relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)) therefore said satellites read on aerial-floating type communication relay apparatuses, typical processors execute program code stored in memory), the communication relay apparatuses respectively including a relay communication station of performing a service-link radio communication with a terminal apparatus (Figure 3, Section 0028, Primary Satellite (PS), Auxiliary Satellites (AS 1-3) relay information to the gateways (FLA 0-3) via receiving said information from the service links (302) and relaying said information to the gateways (FLA 0-3) via feeder links (304 a-d)), wherein the program comprises a program code for detecting an interference-wave reception level based on an interference of a reverse link communication due to an interference wave from a relay communication station of another communication relay apparatus, the interference wave interfering with a signal wave from the relay communication station of the communication relay apparatus connected to the gateway station, based on the plural reception signals received by the plural gateway stations (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3)); performing a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas/means for performing/performing/program code for performing a reception process of processing plural reception signals received by the plural gateway stations, as reception signals received by plural antennas (Figure 3, Section 0035, GP processes the feeder link signals 304 a-d); a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process (Figures 3, 4, Section 0036, interference caused by feeder links from the satellites (AS 1 – 3) to the feeder links received at the gateways (FLA 0 – 3), typical signals have power or strength levels therefore the interference signals received at the gateways and the desired signals received at the gateways will have reception levels)
Karabinis does not teach compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for each of the antennas, based on a reception signal of each of the plural antennas obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value, or when a ratio of the interference-wave reception level to the signal-wave reception level becomes equal to or more than a predetermined threshold value.
Colella, which also teaches satellite communications (See Section 0022), teaches compares/means for comparing/comparing/program code for comparing a signal-wave reception level and an interference-wave reception level of the reverse link communication for an antenna (Section 0065, comparing the receive signal and the noise, which is a type of interference, typical satellite receivers comprises processors that run code stored in memory), based on a reception signal  of the antenna obtained in the reception process and determines/means for determining/determining/program code for determining that the interference of the reverse link communication is occurred, when a difference between the signal-wave reception level and the interference-wave reception level becomes equal to or less than a predetermined threshold value (Section 0065).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Karabinis with the above features of Colella for the purpose of switching antennas thus enabling the detection of a desired signal at optimal quality as taught by Colella.
Regarding Claims 3, 7, 10, 13, Karabinis combination teaches all of the claimed limitations recited in Claims 1, 5, 8, 11.  Karabinis further teaches wherein the baseband processing apparatus performs/performs/performing/program code for performing an interference suppression process for suppressing the interference of the reverse link communication by making the plural gateway stations in cooperation with each other, when the interference of the reverse link communication is detected (Section 0036, interference correction signals are used to reduce interference in the reverse feeder link signals from the feeder link antennas of the gateways thus effectively providing cooperation amongst said gateways).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karabinis (US 2007/0037514) in view of Colella et al. (US 2016/0261291), as applied to Claim 1 set forth above, and further in view of Dutta (US 2005/0288011)
Regarding Claim 4, Karabinis combination teaches all of the claimed limitations recited in Claim 1.  Karabinis further teaches wherein the relay communication station comprises: a feeder-link communication section that functions as a mobile station for mobile communication, the mobile station communicating with the gateway station (Figure 3, PS comprises a feeder link transmitter (TX) that communicates with the gateway thus acting as a mobile station); and a service-link communication section that is connected to the feeder-link communication section and functions as a base station for mobile communication (Figure 3, PS comprises a return service link receiver coupled to the feeder link TX via the information spreader thus acting as a base station).
Karabinis combination does not teach the base station communicating with the terminal apparatus at a frequency different from that of the feeder link.
Dutta, which also teaches a satellite system, teaches feeder link frequencies that are different from service link frequencies (Section 0011).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Karabinis combination with the above features of Dutta for the purpose of providing efficiency of usage of the feeder link frequency as taught by Dutta.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
September 29, 2022